FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                No. 03-10585
                Plaintiff-Appellee,         D.C. No.
               v.                        CR-02-00773-
CARMEN DENISE HEREDIA,                     JMR-JJM
             Defendant-Appellant.
                                          OPINION

       Appeal from the United States District Court
                for the District of Arizona
         John M. Roll, District Judge, Presiding

                Argued and Submitted
      December 12, 2006—San Francisco, California

                    Filed April 2, 2007

 Before: Mary M. Schroeder, Chief Judge, Harry Pregerson,
  Alex Kozinski, Pamela Ann Rymer, Andrew J. Kleinfeld,
         Michael Daly Hawkins, Sidney R. Thomas,
           Barry G. Silverman, Susan P. Graber,
         M. Margaret McKeown, Richard A. Paez,
          Richard C. Tallman, Richard R. Clifton,
  Consuelo M. Callahan and Carlos T. Bea, Circuit Judges.

               Opinion by Judge Kozinski
             Concurrence by Judge Kleinfeld;
                Dissent by Judge Graber




                           3715
                  UNITED STATES v. HEREDIA               3719
                         COUNSEL

Wanda K. Day, Tucson, Arizona; Jeffrey T. Green, Eric A.
Shumsky, Eamon P. Joyce and Matthew J. Warren, Sidley
Austin, LLP, Washington D.C., for the defendant-appellant.

Paul K. Charlton, United States Attorney for the District of
Arizona; Christina M. Cabanillas, George Ferko and Bruce
M. Ferg, Assistant United States Attorneys, Tucson, Arizona,
for the plaintiff-appellee.

Kenneth W. Starr, Michael D. Shumsky and Gregory L. Skid-
more, Kirkland & Ellis, LLP, Washington, D.C.; Sheryl Gor-
don McCloud, Law Offices of Sheryl Gordon McCloud,
Seattle, Washington, for the National Association of Criminal
Defense Lawyers as amicus curiae in support of the
defendant-appellant.

Saji Vettiyil, Vettiyil & Associates, P.C., Nogales, Arizona,
for Arizona Attorneys for Criminal Justice, as amicus curiae
in support of the defendant-appellant.


                         OPINION

KOZINSKI, Circuit Judge:

  We revisit United States v. Jewell, 532 F.2d 697 (9th Cir.
1976) (en banc), and the body of caselaw applying it.

                              I

  Defendant Carmen Heredia was stopped at an inland Bor-
der Patrol checkpoint while driving from Nogales to Tucson,
Arizona. Heredia was at the wheel and her two children,
mother and one of her aunts were passengers. The border
agent at the scene noticed what he described as a “very strong
3720                 UNITED STATES v. HEREDIA
perfume odor” emanating from the car. A second agent
searched the trunk and found 349.2 pounds of marijuana sur-
rounded by dryer sheets, apparently used to mask the odor.
Heredia was arrested and charged with possessing a con-
trolled substance with intent to distribute under 21 U.S.C.
§ 841(a)(1).

   At trial, Heredia testified that on the day of her arrest she
had accompanied her mother on a bus trip from Tucson to
Nogales, where her mother had a dentist’s appointment. After
the appointment, she borrowed her Aunt Belia’s car to trans-
port her mother back to Tucson.1 Heredia told DEA Agent
Travis Birney at the time of her arrest that, while still in
Nogales, she had noticed a “detergent” smell in the car as she
prepared for the trip and asked Belia to explain. Belia told her
that she had spilled Downey fabric softener in the car a few
days earlier, but Heredia found this explanation incredible.

  Heredia admitted on the stand that she suspected there
might be drugs in the car, based on the fact that her mother
was visibly nervous during the trip and carried a large amount
of cash, even though she wasn’t working at the time. How-
ever, Heredia claimed that her suspicions were not aroused
until she had passed the last freeway exit before the check-
point, by which time it was too dangerous to pull over and
investigate.

   The government requested a deliberate ignorance instruc-
tion, and the judge obliged, overruling Heredia’s objection.
The instruction, cribbed from our circuit’s Model Jury
Instruction 5.7, read as follows:

      You may find that the defendant acted knowingly if
      you find beyond a reasonable doubt that the defen-
  1
   Belia was not the aunt in the car with Heredia at the time she was
stopped at the checkpoint. Belia was traveling on the same interstate at
about the same time, but in a separate car.
                       UNITED STATES v. HEREDIA                         3721
      dant was aware of a high probability that drugs were
      in the vehicle driven by the defendant and deliber-
      ately avoided learning the truth. You may not find
      such knowledge, however, if you find that the defen-
      dant actually believed that no drugs were in the vehi-
      cle driven by the defendant, or if you find that the
      defendant was simply careless.2

   On appeal, defendant asks us to overrule Jewell and hold
that section 841(a)(1) extends liability only to individuals who
act with actual knowledge.3 Should Jewell remain good law,
she asks us to reverse her conviction because the instruction
given to the jury was defective and because there was an
insufficient factual basis for issuing the instruction in the first
place.

                                     II

   [1] While Jewell has spawned a great deal of commentary
and a somewhat perplexing body of caselaw, its core holding
was a rather straightforward matter of statutory interpretation:
“ ‘[K]nowingly’ in criminal statutes is not limited to positive
knowledge, but includes the state of mind of one who does
not possess positive knowledge only because he consciously
avoided it.” 532 F.2d at 702. In other words, when Congress
made it a crime to “knowingly . . . possess with intent to man-
ufacture, distribute, or dispense, a controlled substance,” 21
U.S.C. § 841(a)(1), it meant to punish not only those who
know they possess a controlled substance, but also those who
don’t know because they don’t want to know.4
  2
     The model deliberate ignorance instruction was amended to include a
third element, see Part III infra, following the panel’s opinion in this case.
   3
     Amici, the National Association of Criminal Defense Lawyers and the
Arizona Attorneys for Criminal Justice, also advocate this position.
   4
     As our cases have recognized, deliberate ignorance, otherwise known
as willful blindness, is categorically different from negligence or reckless-
ness. See, e.g., United States v. Fulbright, 105 F.3d 443, 447 (9th Cir.
3722                   UNITED STATES v. HEREDIA
   Overturning a long-standing precedent is never to be done
lightly, and particularly not “in the area of statutory construc-
tion, where Congress is free to change [an] interpretation of
its legislation.” Ill. Brick Co. v. Illinois, 431 U.S. 720, 736
(1977). Even in the criminal context, where private reliance
interests are less compelling,5 stare decisis concerns still carry
great weight, particularly when a precedent is as deeply
entrenched as Jewell. See Evans v. United States, 504 U.S.
255, 268-69 (1992) (noting that stare decisis carries consider-
able weight when “many other courts . . . have interpreted the
statute in the same way”). Since Jewell was decided in 1976,
every regional circuit—with the exception of the D.C. Circuit
—has adopted its central holding. See n.11 infra. Indeed,
many colloquially refer to the deliberate ignorance instruction
as the “Jewell instruction.” See, e.g., United States v. Bussey,
942 F.2d 1241, 1246 (8th Cir. 1991); United States v. Lara-
Velasquez, 919 F.2d 946, 951 n.5 (5th Cir. 1990). Congress
has amended section 841 many times since Jewell was handed
down, but not in a way that would cast doubt on our ruling.
Given the widespread acceptance of Jewell across the federal
judiciary, of which Congress must surely have been aware,
we construe Congress’s inaction as acquiescence.6

1997); United States v. Sanchez-Robles, 927 F.2d 1070, 1073 (9th Cir.
1991). A willfully blind defendant is one who took deliberate actions to
avoid confirming suspicions of criminality, whereas a reckless or negli-
gent defendant is one who should have had similar suspicions but, in fact,
did not.
   5
     See Payne v. Tennessee, 501 U.S. 808, 828 (1991) (“Considerations in
favor of stare decisis are at their acme in cases involving property and
contract rights, where reliance interests are involved.”). But see Busic v.
United States, 446 U.S. 398, 404 (1980) (invoking stare decisis in the
interpretation of a sentencing enhancement provision); United States v.
Aguon, 851 F.2d 1158, 1177 (9th Cir. 1988) (Wallace, J., dissenting)
(“The doctrine of stare decisis is equally applicable to settled interpreta-
tions of a criminal statute.”), overruled on other grounds by Evans v.
United States, 504 U.S. 255, 265 (1992).
   6
     Our dissenting colleague seeks support for her position from the fact
that Congress has, on occasion, defined the scienter requirement in some
                       UNITED STATES v. HEREDIA                        3723
   That said, there are circumstances when a precedent
becomes so unworkable that keeping it on the books actually
undermines the values of evenhandedness and predictability
that the doctrine of stare decisis aims to advance. See Payne
v. Tennessee, 501 U.S. 808, 827 (1991). Here, we recognize
that many of our post-Jewell cases have created a vexing
thicket of precedent that has been difficult for litigants to fol-
low and for district courts—and ourselves—to apply with con-
sistency.7 But, rather than overturn Jewell, we conclude that
the better course is to clear away the underbrush that sur-
rounds it.

                                    III

   [2] The parties have pointed out one area where our cases
have not been consistent: Whether the jury must be instructed
that defendant’s motive in deliberately failing to learn the
truth was to give himself a defense in case he should be
charged with the crime.8 Jewell itself speculated that defen-

criminal statutes as “knows, or has reasonable grounds to believe.” Dissent
at 3745. But “has reasonable grounds to believe” defines a mental state
that is less than actual knowledge. By contrast, Jewell defines willful
blindness as knowledge—and sets a much higher standard for satisfying
it. Thus, under Jewell, the prosecution must prove that defendant was
aware of a “high probability” that he is in the possession of contraband,
and that he “deliberately avoided learning the truth.” This standard focuses
on defendant’s actual beliefs and actions, whereas “has reasonable
grounds to believe” is an objective standard that could be satisfied by
showing what a reasonable person would believe, regardless of defen-
dant’s actual beliefs. That Congress chose to set a lower scienter require-
ment in some criminal statutes tells us nothing about our interpretation of
“knowledge” in Jewell. It certainly provides an insufficient basis for
rejecting an interpretation that Congress has left undisturbed for three dec-
ades and that has since been adopted by ten of our sister circuits. See n.11
infra.
   7
     The panel opinion and the dissent in this case, United States v. Here-
dia, 429 F.3d 820 (9th Cir. 2005), illustrate some of the difficulties.
   8
     The motive prong usually requires the jury to find that defendant was
deliberately ignorant “in order to provide himself with a defense in the
event of prosecution.” United States v. Baron, 94 F.3d 1312, 1317 (9th
Cir. 1996).
3724                  UNITED STATES v. HEREDIA
dant’s motive for failing to learn the truth in that case was to
“avoid responsibility in the event of discovery.” 532 F.2d at
699.9 Yet the opinion did not define motive as a separate
prong of the deliberate ignorance instruction. And, we
affirmed, even though the instruction given at Jewell’s trial
made no mention of motive. Id. at 700. Since then, we’ve
upheld two-pronged instructions, similar to the one given
here, in at least four other published opinions. See United
States v. Shannon, 137 F.3d 1112, 1117 n.1 (9th Cir. 1998)
(per curiam); United States v. McAllister, 747 F.2d 1273,
1275 (9th Cir. 1984); United States v. Henderson, 721 F.2d
276, 278 (9th Cir. 1983); United States v. Suttiswad, 696 F.2d
645, 650 (9th Cir. 1982).

   [3] The first mention of the motive prong came in a dissent
by then-Judge Kennedy, who also authored the dissent in Jew-
ell. See United States v. Murrieta-Bejarano, 552 F.2d 1323,
1326 (9th Cir. 1977) (Kennedy, J., dissenting). Judge Kenne-
dy’s chief concern was with what he viewed as the absence
of deliberate avoidance on the part of the defendant in that
case. See id. at 1325. At any rate, he was not writing for the
court. Yet some of our opinions seem to have adopted the
motive prong, providing little justification for doing so other
than citation to Judge Kennedy’s dissent. See, e.g., United
States v. Baron, 94 F.3d 1312, 1318 n.3 (9th Cir. 1996);
United States v. Kelm, 827 F.2d 1319, 1324 (9th Cir. 1987);
United States v. Pac. Hide & Fur Depot, Inc., 768 F.2d 1096,
1098 (9th Cir. 1985); United States v. Garzon, 688 F.2d 607,
609 (9th Cir. 1982). Three other federal circuits have fol-
lowed suit. See United States v. Puche, 350 F.3d 1137, 1149
(11th Cir. 2003); United States v. Willis, 277 F.3d 1026, 1032
(8th Cir. 2002); United States v. Delreal-Ordones, 213 F.3d
1263, 1268-69 (10th Cir. 2000).
  9
    The concurrence makes much out of this phrase, concurrence at 3734,
but it cuts entirely the other way because (as noted in the text) Jewell
approved an instruction that did not contain the motive prong. Even
though the Jewell court believed this was defendant’s likely motive, it did
not chose to make it an independent element of deliberate indifference.
                       UNITED STATES v. HEREDIA                         3725
   Heredia argues that the motive prong is necessary to avoid
punishing individuals who fail to investigate because circum-
stances render it unsafe or impractical to do so. She claims
that she is within this group, because her suspicions did not
arise until she was driving on an open highway where it
would have been too dangerous to pull over. She thus claims
that she had a motive other than avoiding criminal culpability
for failing to discover the contraband concealed in the trunk.

   [4] We believe, however, that the second prong of the
instruction, the requirement that defendant have deliberately
avoided learning the truth, provides sufficient protections for
defendants in these situations. A deliberate action is one that
is “[i]ntentional; premeditated; fully considered.” Black’s Law
Dictionary 459 (8th ed. 2004). A decision influenced by coer-
cion, exigent circumstances or lack of meaningful choice is,
perforce, not deliberate. A defendant who fails to investigate
for these reasons has not deliberately chosen to avoid learning
the truth.10
  10
    The concurrence would add the third prong to the Jewell instruction
in order to protect defendants who have “innocent” motives for deliber-
ately avoiding the truth. But the deliberate ignorance instruction defines
when an individual has sufficient information so that he can be deemed to
“know” something, even though he does not take the final step to confirm
that knowledge. See Dissent at 3746. The reason the individual fails to
take that final step has no bearing on whether he has sufficient information
so he can properly be deemed to “know” the fact. An innocent motive for
being deliberately ignorant no more vitiates the knowledge element of a
crime than does an innocent motive vitiate any other element.
   Equally misplaced is the concurrence’s concern about FedEx and simi-
lar package carriers. Concurrence at 3739. The fact that a tiny percentage
of the tens of thousands of packages FedEx transports every day may con-
tain contraband hardly establishes a high probability that any particular
package contains contraband. Of course, if a particular package leaks a
white powder or gives any other particularized and unmistakable indica-
tion that it contains contraband, and the carrier fails to investigate, it may
be held liable—and properly so.
3726                UNITED STATES v. HEREDIA
   [5] We conclude, therefore, that the two-pronged instruc-
tion given at defendant’s trial met the requirements of Jewell
and, to the extent some of our cases have suggested more is
required, see page 3724 supra, they are overruled. A district
judge, in the exercise of his discretion, may say more to tailor
the instruction to the particular facts of the case. Here, for
example, the judge might have instructed the jury that it could
find Heredia did not act deliberately if it believed that her fail-
ure to investigate was motivated by safety concerns. Heredia
did not ask for such an instruction and the district judge had
no obligation to give it sua sponte. Even when defendant asks
for such a supplemental instruction, it is within the district
court’s broad discretion whether to comply.

                                IV

  Defendant also claims there was insufficient foundation to
give the Jewell instruction. In order to address this claim, we
must first identify the standard by which we review a district
court’s decision to issue a Jewell instruction.

   A. The differing standards of review we apply reflect the
relative competencies and functions of the appellate and dis-
trict courts. Miller v. Fenton, 474 U.S. 104, 114-15 (1985).
Whether a jury instruction was properly given presents two
questions, one primarily factual, the other purely legal.
Whether the substance of the instruction itself is correct—i.e.,
whether it accurately describes the elements of the charged
crime—is a legal question of the sort we review de novo.
United States v. Feingold, 454 F.3d 1001, 1007 (9th Cir.
2006). But whether an instruction should be given in the first
place depends on the theories and evidence presented at trial.
This is mostly a factual inquiry, but not entirely. It also
requires judgment as to whether the proposed instruction is
relevant to the issues presented or would unduly confuse the
jury. The district judge’s proximity to the trial and intimate
knowledge of the record justify considerable deference to his
judgment in these situations. Accordingly, we typically
                       UNITED STATES v. HEREDIA                        3727
review such decisions for abuse of discretion. See, e.g.,
United States v. Johnson, 459 F.3d 990, 992 n.3 (9th Cir.
2006).

   Jewell cases have been an exception to this general order
of things, as we have long reviewed a district court’s decision
to give a deliberate ignorance instruction de novo. See Shan-
non, 137 F.3d at 1117; United States v. Fulbright, 105 F.3d
443, 447 (9th Cir. 1997); United States v. Asuncion, 973 F.2d
769, 772 (9th Cir. 1992). This rule derives, not from Jewell
itself, but from a later case, Asuncion. Asuncion summarily
adopted the de novo standard in Jewell cases, purportedly
relying on another of our cases, United States v. Sanchez-
Robles, 927 F.2d 1070, 1073 (9th Cir. 1991). Sanchez-Robles
provides no support for this proposition. It mentions de novo
review, but only in conjunction with the legal question of
whether the jury instruction “misstated elements of a statutory
crime.” Id. The rule adopted in Asuncion has been followed
by no other federal court of appeals.11
   11
      Six of our sister circuits have explicitly adopted the abuse of discre-
tion standard for reviewing a district judge’s decision to give a deliberate
ignorance instruction. United States v. Flores, 454 F.3d 149, 156 (3d Cir.
2006); United States v. Ruhe, 191 F.3d 376, 384 (4th Cir. 1999); United
States v. Fuchs, 467 F.3d 889, 902 (5th Cir. 2006); United States v. Beaty,
245 F.3d 617, 621 (6th Cir. 2001); United States v. McClellan, 165 F.3d
535, 549 (7th Cir. 1999); United States v. King, 351 F.3d 859, 866 (8th
Cir. 2003). The Eleventh Circuit follows what it describes as a “deferen-
tial” standard. United States v. Puche, 350 F.3d 1137, 1148 (11th Cir.
2003). The Second Circuit has suggested that a highly deferential standard
of review is appropriate because a claim that the factual predicates for giv-
ing the instruction are unmet “is little more than a challenge to the suffi-
ciency of the evidence to support a conscious avoidance conviction. A
defendant challenging a conviction based on insufficient evidence bears a
heavy burden.” United States v. Aina-Marshall, 336 F.3d 167, 171 (2d
Cir. 2003). Two other circuits have recognized conflicts in their caselaw
regarding the appropriate standard of review, but have declined, thus far,
to resolve them. See United States v. Lizardo, 445 F.3d 73, 85 (1st Cir.
2006); United States v. McConnel, 464 F.3d 1152, 1158 n.3 (10th Cir.
2006). And, as previously mentioned, the D.C. Circuit has yet to fully
endorse the deliberate ignorance instruction. See United States v. Alston-
Graves, 435 F.3d 331, 339-41 (D.C. Cir. 2006).
3728                   UNITED STATES v. HEREDIA
   [6] On reflection, we find no reason to treat Jewell instruc-
tions differently from other jury instructions. Still, we might
have been willing to leave well enough alone had Asuncion’s
progeny shown promise. But, in the years since, we’ve seen
a proliferation of narrow, heavily fact-dependent and at times
contradictory opinions that have been difficult for both judges
and litigants to navigate.12 It should not be surprising that our
attempt to micromanage the district courts by cataloguing the
various situations in which an instruction is justified has
yielded such poor results. We therefore abandon the Asuncion
enterprise and re-adopt the normal rule applicable to jury
instructions by reviewing the decision to give a deliberate
ignorance instruction for abuse of discretion. Opinions to the
contrary, see page 3727 supra, are overruled.

   B. A district court should approach the government’s
request to give a Jewell instruction in the same way it deals
with any other proposed jury instruction. In general, a party
is entitled to an instruction to help it prove its theory of the
case, if the instruction is “supported by law and has founda-
tion in the evidence.” Jones v. Williams, 297 F.3d 930, 934
(9th Cir. 2002).

   [7] In deciding whether to give a particular instruction, the
district court must view the evidence in the light most favor-
able to the party requesting it. See Mathews v. United States,
  12
     Whether the evidence is sufficient to warrant giving a Jewell instruc-
tion is an issue that has divided several panels. See, e.g., Heredia, 429
F.3d at 820; United States v. McAllister, 747 F.2d 1273 (9th Cir. 1984);
United States v. Murrieta-Bejarano, 552 F.2d 1323 (9th Cir. 1977). In
cases where we’ve held that the evidence was insufficient, we’ve often
distinguished the facts from those in Jewell itself on exceedingly narrow
grounds. See, e.g., Heredia, 429 F.3d at 827 (distinguishing Jewell
because defendant’s close relationship with the purported principals miti-
gated evidence of suspicion); Baron, 94 F.3d at 1318 (distinguishing Jew-
ell on the basis that defendant was not aware of a secret compartment in
the car). The result has been a patchwork of rules that apply only in partic-
ular factual situations, such as the rule regarding suspicious scents. See
n.15 infra.
                      UNITED STATES v. HEREDIA                     3729
485 U.S. 58, 63 (1988); Turner v. United States, 396 U.S.
398, 417-18 (1970). When a party requests instructions on
alternative theories, the district judge must consider the
instructions separately and determine if the evidence could
support a verdict on either ground. See Griffin v. United
States, 502 U.S. 46, 59 (1991) (noting that a general verdict
cannot stand if the jury could have convicted on a legally
flawed theory). When knowledge is at issue in a criminal
case, the court must first determine whether the evidence of
defendant’s mental state, if viewed in the light most favorable
to the government, will support a finding of actual knowledge.13
If so, the court must instruct the jury on this theory. Actual
knowledge, of course, is inconsistent with willful blindness.
The deliberate ignorance instruction only comes into play,
therefore, if the jury rejects the government’s case as to actual
knowledge. In deciding whether to give a willful blindness
instruction, in addition to an actual knowledge instruction, the
district court must determine whether the jury could rationally
find willful blindness even though it has rejected the govern-
ment’s evidence of actual knowledge. If so, the court may
also give a Jewell instruction.

   [8] This case well illustrates the point. Taking the evidence
in the light most favorable to the government, a reasonable
jury could certainly have found that Heredia actually knew
about the drugs. Not only was she driving a car with several
hundred pounds of marijuana in the trunk, but everyone else
who might have put the drugs there—her mother, her aunt,
her husband—had a close personal relationship with Heredia.
Moreover, there was evidence that Heredia and her husband
had sole possession of the car for about an hour prior to set-
ting out on the trip to Tucson. Based on this evidence, a jury
could easily have inferred that Heredia actually knew about
  13
    As previously noted, willful blindness is tantamount to knowledge.
See n.6 supra. We use the phrase “actual knowledge” to describe the state
of mind when defendant, in fact, knows of the existence of the contraband
rather than being willfully blind to its existence.
3730                   UNITED STATES v. HEREDIA
the drugs in the car because she was involved in putting them
there.

   The analysis in the foregoing paragraph presupposes that
the jury believed the government’s case in its entirety, and
disbelieved all of Heredia’s exculpatory statements. While
this would have been a rational course for the jury to take, it
was not the only one. For example, a rational jury might have
bought Heredia’s basic claim that she didn’t know about the
drugs in the trunk, yet disbelieved other aspects of her story.14
The jury could, for example, have disbelieved Heredia’s story
about when she first began to suspect she was transporting
drugs. The jury could have found that her suspicions were
aroused when Belia gave her the unsatisfactory explanation
for the “detergent” scent,15 see pages 3720 supra, or while she
drove to Tucson but before the last exit preceding the check-
point. Or, the jury might have believed Heredia that she
became suspicious only after she had passed the last exit
before the checkpoint but disbelieved that concerns about
safety motivated her failure to stop.

   [9] All of these are scenarios the jury could rationally have
drawn from the evidence presented, depending on how credi-
ble they deemed Heredia’s testimony in relation to the other
  14
      We have long held that juries are not bound to believe or disbelieve
all of a witness’s testimony. “The jury may conclude a witness is not tell-
ing the truth as to one point, is mistaken as to another, but is truthful and
accurate as to a third.” Elwert v. United States, 231 F.2d 928, 934 (9th Cir.
1956).
   15
      Some of our cases have suggested that irregular or strong scents are
not enough to support the inference that defendant suspected he might be
transporting drugs. See Sanchez-Robles, 927 F.2d at 1075; Baron, 94 F.3d
at 1318. This rule is a byproduct of the hands-on approach to reviewing
Jewell cases we eschew today and does not survive our opinion. Whether
an irregular scent provides a sufficient foundation for the first prong of the
Jewell instruction depends on the evidence in each case. It is a matter
committed to the sound discretion of the district court. Contrary state-
ments in our opinions are disapproved.
                    UNITED STATES v. HEREDIA                 3731
evidence presented. The government has no way of knowing
which version of the facts the jury will believe, and it is enti-
tled (like any other litigant) to have the jury instructed in con-
formity with each of these rational possibilities. That these
possibilities are mutually exclusive is of no consequence. A
party may present alternative factual theories, and is entitled
to instructions supporting all rational inferences the jury
might draw from the evidence.

   We do not share the worry, expressed in some of our cases,
that giving both an actual knowledge and a deliberate igno-
rance instruction is likely to confuse the jury. See, e.g.,
Sanchez-Robles, 927 F.2d at 1073-74. A jury is presumed to
follow the instructions given to it, Hovey v. Ayers, 458 F.3d
892, 913 (9th Cir. 2006), and we see no reason to fear that
juries will be less able to do so when trying to sort out a crim-
inal defendant’s state of mind than any other issue. Nor do we
agree that the Jewell instruction risks lessening the state of
mind that a jury must find to something akin to recklessness
or negligence. See, e.g., United States v. Alvarado, 817 F.2d
580, 584 (9th Cir. 1987); Garzon, 688 F.2d at 609. The
instruction requires the jury to find beyond a reasonable doubt
that defendant “was aware of a high probability” of criminal-
ity and “deliberately avoided learning the truth.” Indeed, the
instruction actually given in this case told the jurors to acquit
if they believed defendant was “simply careless.” Reckless-
ness or negligence never comes into play, and there is little
reason to suspect that juries will import these concepts, as to
which they are not instructed, into their deliberations. See n.4
supra.

   [10] Even if the factual predicates of the instruction are
present, the district judge has discretion to refuse it. In cases
where the government does not present a deliberate ignorance
theory, the judge might conclude that the instruction will con-
fuse the jury. The same may be true where a defendant dis-
putes only identity. Concerns of this nature are best dealt with
by the district judge, whose familiarity with the evidence and
3732                   UNITED STATES v. HEREDIA
the events at trial is necessarily superior to our own. We will
second guess his decision only in those rare cases where we
find an abuse of discretion. For the reasons explained, see
pages 3729-30 supra, the district court did not abuse its dis-
cretion by giving the Jewell instruction here.16

                                     V

   We decline the invitation to overrule Jewell, and further
hold that district judges are owed the usual degree of defer-
ence in deciding when a deliberate ignorance instruction is
warranted. While the particular form of the instruction can
vary, it must, at a minimum, contain the two prongs of suspi-
cion and deliberate avoidance. The district judge may say
more, if he deems it advisable to do so, or deny the instruction
altogether. We review such decisions for abuse of discretion.
The instruction given at defendant’s trial met these require-
ments, and the district judge did not abuse his discretion in
  16
     Some of our opinions have commented on how often Jewell instruc-
tions should be given. See, e.g., Baron, 94 F.3d at 1318 n.3 (“We empha-
size again today, as we have in the past, that a Jewell instruction is rarely
appropriate.”); Sanchez-Robles, 927 F.2d at 1073 (“[W]e have recognized
that the instruction should be used sparingly.”); United States v. Alvarado,
817 F.2d 580, 584 (9th Cir. 1987) (“The cases in which the facts point to
deliberate ignorance are relatively rare.”); United States v. Garzon, 688
F.2d 607, 609 (9th Cir. 1982) (“The instruction should be given rarely
because of the risk that the jury will convict on a standard of negli-
gence.”); Murrieta-Bejarano, 552 F.2d at 1325 (“The Jewell instruction
should not be given in every case where a defendant claims a lack of
knowledge, but only in those comparatively rare cases where, in addition,
there are facts that point in the direction of deliberate ignorance.”). This
kind of speculation is misguided and should not be read to imply addi-
tional limitations on a district court’s discretion to issue a Jewell instruc-
tion beyond what we’ve indicated above. Whether the instruction is given
depends solely on the state of the evidence in the case, analyzed as we
have explained above. Cases suggesting the contrary are, to that extent,
overruled.
                       UNITED STATES v. HEREDIA                       3733
issuing it.

   AFFIRMED.



KLEINFELD, Circuit Judge, concurring in the result:

  Because the evidence in this case justified a wilful blind-
ness instruction, and the instruction’s form (to which no
objection was made below) was not plainly erroneous, I
would affirm Heredia’s conviction. But the majority errs in
concluding that motivation to avoid criminal responsibility
need not be an element of a wilful blindness instruction.

   Suppose Heredia were a witness rather than defendant, per-
haps because the government had charged her aunt who
owned the car instead of her. If Heredia were asked “was
there marijuana in the car,” counsel would have objected for
lack of foundation, and the objection would have been sus-
tained.1 Heredia’s suspicion would not be enough to let her
testify to knowledge.2 Yet she can be convicted under a stat-
ute that requires her to have knowledge. This is not impossi-
ble, but it is a troubling paradox for criminal knowledge to
require less than evidentiary knowledge. To avoid injustice,
the jury needs to be instructed that they must find a motiva-
tion to avoid criminal responsibility to be the reason for lack
of knowledge.3
  1
     See F.R.E. 602 (“A witness may not testify to a matter unless evidence
is introduced sufficient to support a finding that the witness has personal
knowledge of the matter.”).
   2
     See id., Advisory Committee Note (“The rule requiring that a witness
who testifies to a fact which can be perceived by the senses must have had
an opportunity to observe, and must have actually observed the fact is a
most pervasive manifestation of the common law insistence upon the most
reliable sources of information.”) (quotation omitted).
   3
     See United States v. Jewell, 532 F.2d 697, 700 (9th Cir. 1976) (en
banc) (“The substantive justification for the rule [that wilful blindness is
equivalent to knowledge] is that deliberate ignorance and positive knowl-
edge are equally culpable.”) (quotation omitted).
3734                   UNITED STATES v. HEREDIA
   In our en banc decision in United States v. Jewell, a man
offered to sell marijuana to the defendant and his friend in a
Tijuana bar, and then to pay defendant $100 to drive a car
across the border.4 The friend refused, saying that “it didn’t
sound right,” and he “wanted no part of driving the vehicle.”5
But the defendant accepted the offer, even though he “thought
there was probably something illegal in the vehicle.”6 The
defendant determined that there was no contraband in the
glove compartment, under the front seat, or in the trunk, so he
concluded that “the people at the border wouldn’t find any-
thing either.”7 He admitted to seeing a secret compartment in
the trunk (where 110 pounds of marijuana was later found),
but did not attempt to open it.8

  We held that, in these circumstances, the knowledge ele-
ment in the applicable drug statutes9 could be satisfied with-
out positive, confirmed personal knowledge that the
marijuana was in the trunk.10 We took particular note of the
motive in such deliberate avoidance of knowledge cases “to
avoid responsibility in the event of discovery”:

      [T]he jury could conclude that . . . although appellant
      knew of the presence of the secret compartment and
      had knowledge of facts indicating that it contained
      marijuana, he deliberately avoided positive knowl-
      edge of the presence of the contraband to avoid
      responsibility in the event of discovery. If . . . posi-
      tive knowledge is required to convict, the jury would
  4
    Id. at 699 n.1.
  5
    Id.
  6
    Id.
  7
    Id.
  8
    Id.
  9
    21 U.S.C. § 841(a)(1), 952(a).
  10
     See United States v. Jewell, 532 F.2d 697, 700, 704 (9th Cir. 1976) (en
banc).
                       UNITED STATES v. HEREDIA                          3735
       have no choice consistent with its oath but to find
       appellant not guilty even though he deliberately con-
       trived his lack of positive knowledge.11

We described such blindness as “wilful” and not merely neg-
ligence, foolishness or recklessness,12 differing from positive
knowledge “only so far as necessary to encompass a calcu-
lated effort to avoid the sanctions of the statute while violat-
ing its substance.”13

       A court can properly find wilful blindness only
       where it can almost be said that the defendant actu-
       ally knew. He suspected the fact; he realised its
       probability; but he refrained from obtaining the final
       confirmation because he wanted in the event to be
       able to deny knowledge. This, and this alone, is wil-
       ful blindness. It requires in effect a finding that the
       defendant intended to cheat the administration of
       justice. Any wider definition would make the doc-
       trine of wilful blindness indistinguishable from the
       civil doctrine of negligence in not obtaining knowl-
       edge.14
  11
      Id. at 699 (emphasis added).
  12
      Id. at 700 & n.7.
   13
      Id. at 704. The majority justifies its own deliberate avoidance of this
language by noting that Jewell did not explicitly say that a wilful blindness
instruction must contain a motivation to avoid criminal responsibility ele-
ment. Majority at 3724 n.9. But the appellant in Jewell did not argue, in
district court or on appeal, that the wilful blindness instruction was errone-
ous because it lacked the motivation element. Moreover, the Jewell court
did not lay out a specific, inclusive wilful blindness instruction. It simply
concluded that the one given was not plainly erroneous. See id. at 704
n.21. Justice and respect for the statutory language require that we clarify
Jewell to require all three elements, awareness of high probability, deliber-
ate avoidance of confirmation, and motivation to avoid criminal responsi-
bility, both for giving the instruction and for the content of the instruction.
   14
      Id. at 700 n.7 (quoting G. Williams, Criminal Law: The General Part,
§ 57 at 159 (2d ed. 1961)) (emphasis added).
3736                  UNITED STATES v. HEREDIA
Then-judge Kennedy, joined by Judges Ely, Hufstedler and
Wallace, vigorously dissented. They presciently warned that
the majority opened the door too wide to suspicion as a sub-
stitute for scienter.

   “Wilfulness” requires a “purpose of violating a known legal
duty,”15 or, at the very least, “a bad purpose.”16 That is why
wilful blindness is “equally culpable” to, and may be substi-
tuted for, positive knowledge.17 But to allow conviction with-
out positive knowledge or wilful avoidance of such
knowledge is to erase the scienter requirement from the stat-
ute. And we do not have the authority to do this: “The defini-
tion of the elements of a criminal offense is entrusted to the
legislature, particularly in the case of federal crimes, which
are solely creatures of statute.”18 The statute made it a crime
for Heredia to “knowingly or intentionally” possess the mari-
juana in the trunk of her aunt’s car with an intent to distribute
it (that is, give the car back to her aunt or to someone else).19
If she did not act “knowingly or intentionally,” then she did
not commit the crime.

   Our cases subsequent to Jewell have generally hewed
closely to its restrictiveness (though, as the majority notes,
some appear to deviate on the wilfulness requirement20 ). In
  15
     United States v. Sehnal, 930 F.2d 1420, 1427 (9th Cir. 1991) (citing
United States v. Cheek, 498 U.S. 192, 199 (1991)).
  16
     United States v. Murdock, 290 U.S. 389, 394 (1933), overruled on
other grounds by Murphy v. Waterfront Commission of New York Harbor,
378 U.S. 52, 70 (1964).
  17
     United States v. Jewell, 532 F.2d 697, 700 (9th Cir. 1976) (en banc).
  18
     Liparota v. United States, 471 U.S. 419, 424 (1985).
  19
     21 U.S.C. § 841(a)(1).
  20
     Majority at 3724 (citing United States v. Shannon, 137 F.3d 1112,
1117 & n.1 (9th Cir. 1998) (per curiam), United States v. McAllister, 747
F.2d 1273, 1275 (9th Cir. 1984), United States v. Henderson, 721 F.2d
276, 278 (9th Cir. 1983), and United States v. Suttiswald, 696 F.2d 645,
650 (9th Cir. 1982)).
                      UNITED STATES v. HEREDIA                       3737
our en banc decision in United States v. Aguilar,21 we held
that a “high probability of awareness of [a] circumstance” is
not equivalent to knowledge in absence of “wilful blindness.”22
We adopted Judge Kennedy’s language from United States v.
Pacific Hide & Fur Depot, Inc.,23 that mistake, negligent fail-
ure to inquire, and even reckless disregard of the truth, did not
amount to knowledge.24 Instead, the government had to prove
that the defendant “purposely contrived” to avoid positive
knowledge “in order to have a defense:”

       A Jewell instruction is properly given only when
       defendant claims a lack of guilty knowledge and the
       proof at trial supports an inference of deliberate
       ignorance. It is not enough that defendant was mis-
       taken, recklessly disregarded the truth, or negligently
       failed to inquire. Instead, the government must pre-
       sent evidence indicating that defendant purposely
       contrived to avoid learning all of the facts in order
       to have a defense in the event of subsequent prosecu-
       tion. Absent such evidence, the jury might imper-
       missibly infer guilty knowledge on the basis of mere
       negligence without proof of deliberate avoidance.25
  21
      United States v. Aguilar, 80 F.3d 329, 332 (9th Cir. 1996) (en banc).
  22
      Id.
   23
      United States v. Pacific Hide & Fur Depot, Inc., 768 F.2d 1096 (9th
Cir. 1985).
   24
      United States v. Aguilar, 80 F.3d 329, 332 (9th Cir. 1996) (en banc)
(quoting United States v. Pacific Hide & Fur Depot, Inc., 768 F.2d 1096,
1098-99 (9th Cir. 1985)).
   25
      United States v. Aguilar, 80 F.3d 329, 332 (9th Cir. 1996) (en banc)
(quoting United States v. Pacific Hide & Fur Depot, Inc., 768 F.2d 1096,
1098-99 (9th Cir. 1985)); see also United States v. Murrieta-Bejarano,
552 F.3d 1323, 1326 (9th Cir. 1977) (Kennedy, J., dissenting) (“The Jew-
ell instruction should not be given unless the evidence can sustain a find-
ing, beyond a reasonable doubt, that the defendant purposely contrived to
avoid learning all of the facts in order to have a defense in the event of
being arrested and charged.”).
3738                   UNITED STATES v. HEREDIA
We have repeatedly emphasized this wilfulness requirement,
as in United States v. Alvarado, United States v. Baron,
United States v. Beckett, United States v. Garzon, United
States v. Kelm, and United States v. Mapelli.26

   The majority deviates from this long line of precedent by
discarding the requirement of a motive to avoid criminal
responsibility. I concede that our precedents have not been
clear on whether motive must be an element of the instruc-
tion, or just an element for the judge to consider in determin-
ing whether to give a Jewell instruction.27 The cure for this,
however, is not to bless the Jewell instruction given in this
case, but to make clear that a Jewell instruction should
include a motive to avoid criminal responsibility element.

   The majority converts the statutory element that the posses-
sion be “knowing” into something much less — a requirement
  26
      See United States v. Baron, 94 F.3d 1312, 1317 (9th Cir. 1996) (col-
lecting cases); United States v. Mapelli, 971 F.2d 284, 286 (9th Cir. 1992)
(“The instruction enables the jury to deal with wilful blindness, where a
person suspects a fact, realizes its probability, but refrains from obtaining
final confirmation in order to be able to deny knowledge if apprehend-
ed.”); United States v. Alvarado, 838 F.2d 311, 314 (9th Cir. 1988)
(“[T]he facts must support the inference that the defendant . . . purposely
contrived to avoid learning all of the facts in order to have a defense in
the event of subsequent prosecution.”); United States v. Kelm, 827 F.2d
1319, 1324 (9th Cir. 1987) (“There must be evidence that the defendant
purposely avoided learning all of the facts in order to have a defense in
the event of being arrested and charged); United States v. Beckett, 724
F.2d 855 856 (9th Cir. 1984) (similar); United States v. Garzon, 688 F.2d
607, 609 (9th Cir. 1982) (similar).
   27
      See e.g., United States v. Shannon, 137 F.3d 1112, 1117 & n.1 (9th
Cir. 1998) (per curiam) (implying approval of a Jewell instruction without
a motive element); United States v. Baron, 94 F.3d 1312, 1317 (9th Cir.
1996) (“In this case, Baron argues that the government presented insuffi-
cient evidence establishing that he (1) suspected that the car contained
drugs, (2) deliberately avoided taking steps to confirm or deny those suspi-
cions, and (3) did so in order to provide himself with a defense in the
event of prosecution. We agree. . . . Accordingly, . . . the district court
erred by giving the Jewell instruction.”).
                     UNITED STATES v. HEREDIA               3739
that the defendant be suspicious and deliberately avoid inves-
tigating. The imposition on people who intend no crime of a
duty to investigate has no statutory basis. The majority says
that its requirement is enough to protect defendants who can-
not investigate because of “coercion, exigent circumstances or
lack of meaningful choice.”28 I am not sure what the latter two
novelties mean (especially the term “meaningful” choice) or
how a jury would be instructed to give them concrete mean-
ing. The majority’s statement that “[a]n innocent motive for
being deliberately ignorant” does not bar conviction under its
rule”29 seems to contradict its proposition that coercion or exi-
gent circumstances excuse failure to investigate. The majority
seems to mean that if someone can investigate, they must. A
criminal duty to investigate the wrongdoing of others to avoid
wrongdoing of one’s own is a novelty in the criminal law.

   The majority’s “coercion, exigent circumstances or lack of
meaningful choice” justifications for failure to investigate are
too few. The government has not conscripted the citizenry as
investigators, and the statute does not impose that unpleasant
and sometimes risky obligation on people. Shall someone
who thinks his mother is carrying a stash of marijuana in her
suitcase be obligated, when he helps her with it, to rummage
through her things? Should Heredia have carried tools with
her, so that (if her story was true) she could open the trunk for
which she had no key? Shall all of us who give a ride to
child’s friend search her purse or his backpack?

   No “coercion, exigent circumstances, or lack of meaningful
choice” prevents FedEx from opening packages before
accepting them, or prevents bus companies from going
through the luggage of suspicious looking passengers. But
these businesses are not “knowingly” transporting drugs in
any particular package, even though they know that in a vol-
ume business in all likelihood they sometimes must be. They
  28
    Majority at 3725.
  29
    Majority at 3725 n.10.
3740                   UNITED STATES v. HEREDIA
forego inspection to save time, or money, or offense to cus-
tomers, not to avoid criminal responsibility. But these reasons
for not inspecting are not the ones acceptable to the majority
(“coercion, exigent circumstances, or lack of meaningful
choice”). The majority opinion apparently makes these busi-
nesses felons despite the fact that Congress did not. For that
matter, someone driving his mother, a child of the sixties, to
Thanksgiving weekend, and putting her suitcase in the trunk,
should not have to open it and go through her clothes.

   A Jewell instruction ought to incorporate what our case law
has developed, that the wilful blindness doctrine is meant to
punish a defendant who “all but knew”30 the truth — a defen-
dant who “suspects a fact, realizes its [high] probability, but
refrains from obtaining final confirmation in order to be able
to deny knowledge if apprehended.”31 “This, and this alone,
is wilful blindness.”32 The jury instruction in this case told the
jury that Heredia had “knowing” possession of the marijuana
in the trunk if she “was aware of a high probability” that
drugs were in the car and “deliberately avoided learning the
truth.”33 That mental state would fit FedEx and the child of an
aging hippy, as well as a drug mule. A Jewell instruction
ought to require (1) a belief that drugs are present,34 (2) avoid-
  30
      United States v. Mapelli, 971 F.2d 284, 286 (9th Cir. 1992).
  31
      Id.
   32
      United States v. Jewell, 532 F.2d 697, 700 n.7 (9th Cir. 1976) (en
banc). (quoting G. Williams, Criminal Law: The General Part, § 57 at 157
(2d ed. 1961)).
   33
      The instruction reads: “You may find that the defendant acted know-
ingly if you find beyond a reasonable doubt that the defendant was aware
of a high probability that drugs were in the vehicle driven by the defendant
and deliberately avoided learning the truth. You may not find such knowl-
edge, however, if you find that the defendant actually believed that there
were no drugs in the vehicle driven by the defendant, or if you find that
the defendant was simply careless.”
   34
      See United States v. Jewell, 532 F.2d 697, 700 (9th Cir. 1976) (en
banc); United States v. Baron, 94 F.3d 1312, 1318 n.3 (9th Cir. 1996).
                      UNITED STATES v. HEREDIA                      3741
ance of confirmation of the belief,35 and (3) wilfulness in that
avoidance — that is, choosing not to confirm the belief in
order to “be able to deny knowledge if apprehended.”36 The
instruction should expressly exclude recklessness, negligence
and mistake (the one given only excluded “simpl[e] careless-
[ness]” and an “actual[ ] belie[f] that no drugs were in the vehi-
cle”).37 Anything less supports convictions of persons whom
Congress excluded from statutory coverage with the word
“knowingly.” People who possess drugs, but do not do so
“knowingly,” are what we traditionally refer to as “innocent.”

   The reason that I concur instead of dissenting is that defen-
dant did not object to these deficiencies in the instruction, and
the deficiencies were not “plain.”38 To constitute plain error,
“[a]n error . . . must be . . . obvious or readily apparent.”39 “At
a minimum, court of appeals cannot correct an error pursuant
to Rule 52(b) unless the error is clear under current law.”40

   Our previous cases did not make clear that the instruction
had to say these things (they only made clear that the judge
must decide there was some evidence of wilfulness before
giving the instruction).41 For that reason, it is not surprising
that the instruction given tracked the language of our own form.42
  35
     See id.
  36
     United States v. Mapelli, 971 F.2d 284, 286 (9th Cir. 1992).
  37
     See United States v. Aguilar, 80 F.3d 329, 332 (9th Cir. 1996) (en
banc) (quoting United States v. Pacific Hide & Fur Depot, Inc., 768 F.2d
1096, 1098-99 (9th Cir. 1985) (“It is not enough that the defendant was
mistaken, recklessly disregarded the truth, or negligently failed to
inquire.”).
  38
     See FED. R. CRIM. P. 52(b); United States v. Olano, 507 U.S. 725, 734
(1993).
  39
     United States v. Young, 470 U.S. 1, 16, n.14 (1985).
  40
     United States v. Olano, 507 U.S. 725, 734 (1993) (emphasis added).
  41
     See supra note 27.
  42
     See Ninth Circuit Model Criminal Jury Instruction 5.7 (2003) (“You
may find that the defendant acted knowingly if you find beyond a reason-
3742                   UNITED STATES v. HEREDIA
Defendant’s objection was to giving a Jewell instruction at all,
rather than to the language in the Jewell instruction. She
argued that “the instruction is not appropriate in this particular
case” because “there is no evidence that she did anything . . .
to deliberately avoid [learning the truth] . . . .” She did not
argue in the district court, as she now does on appeal, that the
wilful blindness instruction, if given, should include a require-
ment that a defendant’s wilful blindness be motivated by a
desire to avoid criminal responsibility.43

   Defendant’s argument was that the evidence showed that
Heredia could not have discovered the marijuana because the
key she had been given would not open the trunk (it seems to
have been a valet key — the DEA had to break the trunk lock
with a screwdriver), and that by the time she began suspecting
the presence of drugs, there was no freeway exit before the
checkpoint. As we held in Mapelli, a wilful blindness instruc-
tion is “inappropriate where the evidence could justify one of
two conclusions, either that the defendant had knowledge, or
that the defendant did not, but not a third conclusion, that the
defendant deliberately shut her eyes to avoid confirming the

able doubt that the defendant was aware of a high probability that [e.g.,
drugs were in the defendant’s automobile] and deliberately avoided learn-
ing the truth. You may not find such knowledge, however, if you find that
the defendant actually believed that [e.g., no drugs were in the defendant’s
automobile], or if you find that the defendant was simply careless.”). But
see McDowell v. Calderon, 130 F.3d 833, 840 (9th Cir. 1997) (model jury
instructions are not a substitute for individual research and drafting);
United States v. Hegwood, 944 F.2d 492, 496 (9th Cir. 1992) (“Had the
district court merely [given] the model jury instruction, it would have
committed plain error.”).
    43
       Similarly, Heredia did not argue below that the Jewell instruction, as
a matter of law, should never be given. Omitting a Jewell instruction alto-
gether, as the dissent would, means that if a jury asks a judge to instruct
it further on the meaning of “knowing,” the court will decline. Rather than
protecting defendants, that invites jury arbitrariness, because the meaning
of knowledge in this context is important and non-obvious.
                     UNITED STATES v. HEREDIA                      3743
existence of a fact she all but knew.”44 In this case, though,
the district court correctly concluded that the evidence
allowed the jury properly to conclude that there was wilful
avoidance of positive knowledge.

   I agree with the majority that our review of whether the
instruction was justified is for abuse of discretion, not de novo.45
The jury did not have to believe everything Heredia said. It
could believe all, part, or none of her testimony and the testi-
mony of others. The district court reasonably exercised its dis-
cretion to give a Jewell instruction, because (1) there was
testimony that Heredia’s husband opened the trunk at Here-
dia’s aunt’s house while Heredia was present and could look
if she wanted to, (2) the car smelled of fabric softener, (3)
Heredia thought her mother and her mother’s boyfriend were
involved with drugs, (4) Heredia was suspicious because her
mother and aunt were visibly “nervous,” (5) Heredia knew
she would be driving through a border patrol checkpoint, and
(6) Heredia despite her suspicions avoided asking her mother
and aunt if there were drugs in the car. Together, this evi-
dence justified a jury inference of wilful avoidance of positive
knowledge to avoid criminal responsibility if apprehended.



GRABER, Circuit Judge, with whom PREGERSON,
THOMAS, and PAEZ, Circuit Judges, join, dissenting:

   Assuming the Jewell instruction to be proper, I agree with
the majority that the standard by which to review a district
court’s decision to give one is “abuse of discretion” in the
light of the evidence presented at trial. But as a matter of stat-
utory construction, I believe that the Jewell instruction is not
proper because it misconstrues, and misleads the jury about,
the mens rea required by 21 U.S.C. § 841(a)(1). Because the
  44
    United States v. Mapelli, 971 F.2d 284, 286 (9th Cir. 1992).
  45
    Majority at 3727-28.
3744               UNITED STATES v. HEREDIA
legal error of giving a Jewell instruction in this case was not
harmless beyond a reasonable doubt, I respectfully dissent.

   Under 21 U.S.C. § 841(a)(1), it is a crime to “knowingly or
intentionally . . . manufacture, distribute, or dispense, or pos-
sess with intent to manufacture, distribute, or dispense, a con-
trolled substance.” (Emphasis added.) The plain text of the
statute does not make it a crime to have a high probability of
awareness of possession—knowledge or intention is required.

   The majority recognizes that willful blindness is a mens rea
separate and distinct from knowledge. See Majority op. at
3728-29 (“Actual knowledge, of course, is inconsistent with
willful blindness.”); see also United States v. Jewell, 532 F.2d
697, 705-06 (9th Cir. 1976) (en banc) (Kennedy, J., dissent-
ing) (“The majority opinion justifies the conscious purpose
jury instruction as an application of the wilful blindness doc-
trine recognized primarily by English authorities. . . . [T]he
English authorities seem to consider wilful blindness a state
of mind distinct from, but equally culpable as, ‘actual’ knowl-
edge.” (emphasis added)). Similarly, if not even more obvi-
ously, willful blindness is at least one step removed from
intention.

   Instead of justifying its sleight-of-hand directly, the major-
ity points to the fact that Jewell has been on the books for 30
years and that Congress has not amended the statute in a way
that repudiates Jewell expressly. Majority op. at 3722. I find
this reasoning unpersuasive. “[C]ongressional inaction lacks
persuasive significance because several equally tenable infer-
ences may be drawn from such inaction . . . .” United States
v. Craft, 535 U.S. 274, 287 (2002) (internal quotation marks
omitted). “It is impossible to assert with any degree of assur-
ance that congressional failure to act represents affirmative
congressional approval of the [courts’] statutory interpreta-
tion.” Cent. Bank of Denver v. First Interstate Bank of Den-
ver, 511 U.S. 164, 186 (1994) (alteration in original) (internal
quotation marks omitted); see also Jones v. Liberty Glass Co.,
                   UNITED STATES v. HEREDIA               3745
332 U.S. 524, 533-34 (1947) (rejecting the doctrine of legisla-
tive acquiescence as, at best, “an auxiliary tool for use in
interpreting ambiguous statutory provisions”).

   Whatever relevance congressional inaction holds in this
case is outweighed by actual congressional action. Under 21
U.S.C. § 841(a)(1), a person is guilty of a crime only if the
requisite act is performed “knowingly or intentionally.” By
contrast, both before and after Jewell, Congress has defined
several other crimes in which the mens rea involves a high
probability of awareness—but it has done so in phrases dra-
matically different than the one here, which lists only knowl-
edge and intent. See, e.g., 18 U.S.C. §§ 175b(b)(1) (“knows
or has reasonable cause to believe”), 175b(b)(2) (same), 792
(“knows, or has reasonable grounds to believe or suspect”),
842(h) (“knowing or having reasonable cause to believe”),
2332d(a) (“knowing or having reasonable cause to know”),
2339(a) (“knows, or has reasonable grounds to believe”),
2424(a) (“knowing or in reckless disregard of the fact”). Most
importantly, Congress has done so in adjacent sections of the
same statute, the Controlled Substances Act, 21 U.S.C.
§§ 801-971, and even within the same section of the same
statute. See 21 U.S.C. §§ 841(c)(2) (“knowing, or having rea-
sonable cause to believe”), 843(a)(6) (“knowing, intending, or
having reasonable cause to believe”), 843(a)(7) (same). “It is
axiomatic that when Congress uses different text in ‘adjacent’
statutes it intends that the different terms carry a different
meaning.” White v. Lambert, 370 F.3d 1002, 1011 (9th Cir.
2004). Thus, “[i]f we do our job of reading the statute whole,
we have to give effect to [its] plain command, even if doing
that will reverse the longstanding practice under the statute
and the rule.” Lexecon Inc. v. Milberg Weiss Bershad Hynes
& Lerach, 523 U.S. 26, 35 (1998) (citations omitted).

   The majority recognizes that the Jewell instruction
embodies a substantive decision that those who possess a con-
trolled substance and “don’t know because they don’t want to
know” are just as culpable as those who knowingly or inten-
3746               UNITED STATES v. HEREDIA
tionally possess a controlled substance. Majority op. at 3721;
see also Model Penal Code § 2.02 cmt. 9, at 248 (“Whether
such cases [of wilful blindness] should be viewed as instances
of acting recklessly or knowingly presents a subtle but impor-
tant question.”). But Congress never made this substantive
decision about levels of culpability—the Jewell court did. By
“clear[ing] away the underbrush that surrounds” the instruc-
tion, majority op. at 3823, the majority chooses to reaffirm
this judge-made substantive decision. In so doing, the major-
ity directly contravenes the principle that “[i]t is the legisla-
ture, not the Court, which is to define a crime, and ordain its
punishment.” United States v. Wiltberger, 18 U.S. (5 Wheat.)
76, 95 (1820). “ ‘The spirit of the doctrine which denies to the
federal judiciary power to create crimes forthrightly admon-
ishes that we should not enlarge the reach of enacted crimes
by constituting them from anything less than the incriminating
components contemplated by the words used in the statute.’ ”
Jewell, 532 F.2d at 706 n.7 (Kennedy, J., dissenting) (quoting
Morissette v. United States, 342 U.S. 246, 263 (1952)). The
majority creates a duty to investigate for drugs that appears
nowhere in the text of the statute, transforming knowledge
into a mens rea more closely akin to negligence or reckless-
ness.

   I agree with the Jewell court that “one ‘knows’ facts of
which he is less than absolutely certain.” 532 F.2d at 700.
That being so, the mens rea-reducing Jewell instruction not
only is wrong, it also is unnecessary in the face of the kind
of proof that a prosecutor is likely to produce. For example,
if your husband comes home at 1:00 a.m. every Friday (after
having left work at 5:00 p.m. the day before as usual), never
reveals where he has been, won’t look you in the eye on Fri-
days, and puts Thursday’s shirts in the hamper bearing lip-
stick stains, your friends will agree that you “know” he is
having an affair even if you refuse to seek confirmation. The
role of a jury is to apply common sense to the facts of a given
case. A sensible jury will be persuaded that a drug mule
“knows” what she is carrying when confronted with evidence
                        UNITED STATES v. HEREDIA                           3747
of how mules typically operate and how this mule acted—all
without reference to a Jewell instruction.

   Thus, I would overrule Jewell and interpret 21 U.S.C.
§ 841(a) to require exactly what its text requires—a knowing
or intentional mens rea. If Congress wants to criminalize will-
ful ignorance, it is free to amend the statute to say so and, in
view of the several examples quoted above, it clearly knows
how.

   Because I believe that the district court’s giving of a Jewell
instruction in this case was legal error,1 “ ‘the proper rule to
be applied is that which requires a verdict to be set aside in
cases where the verdict is supportable on one ground, but not
on another, and it is impossible to tell which ground the jury
selected.’ ” Griffin v. United States, 502 U.S. 46, 52 (1991)
(quoting Yates v. United States, 354 U.S. 298, 312 (1957)).2
  1
     Heredia objected at trial to the giving of the Jewell instruction, RT
3/12/03, pp. 186-90, and her own set of proposed instructions excluded it.
Thus, we review under the usual principles and not just for plain error.
   2
     In Griffin, the Supreme Court applied the Yates harmless error test to
legal errors in instructing a jury and the Turner v. United States, 396 U.S.
398 (1970), harmless error test to instructional errors concerning the
weight of the evidence. Griffin, 502 U.S. at 59-60. Under the Turner rule,
“ ‘[w]hen a jury returns a guilty verdict on an indictment charging several
acts . . . , the verdict stands if the evidence is sufficient with respect to any
one of the acts charged.’ ” Griffin, 502 U.S. at 56-57 (quoting Turner, 396
U.S. at 420). The Court distinguished the two errors by reasoning that
      [w]hen . . . jurors have been left the option of relying upon a
      legally inadequate theory, there is no reason to think that their
      own intelligence and expertise will save them from that error.
      Quite the opposite is true, however, when they have been left the
      option of relying upon a factually inadequate theory, since jurors
      are well equipped to analyze the evidence.
Id. at 59.
   Several of our sister circuits have held the giving of a Jewell instruction
to be harmless error if sufficient evidence supports a finding of actual
knowledge. See, e.g., United States v. Leahy, 445 F.3d 634, 654 n.15 (3d
3748                   UNITED STATES v. HEREDIA
As the majority acknowledges, it is not possible to tell
whether the jury convicted Carmen Heredia based on actual
knowledge. “[A] rational jury might have bought Heredia’s
basic claim that she didn’t know about the drugs in the trunk,
yet disbelieved other aspects of her story,” thereby concluding
that she acted with willful ignorance. Majority op. at 3730.
Accordingly, I cannot find that the error of giving a Jewell
instruction was harmless, and I respectfully dissent.




Cir. 2006); United States v. Hanzlicek, 187 F.3d 1228, 1235-36 (10th Cir.
1999); United States v. Mari, 47 F.3d 782, 786-87 (6th Cir. 1995); United
States v. Adeniji, 31 F.3d 58, 63 (2d Cir. 1994); United States v. Stone, 9
F.3d 934, 939-42 (11th Cir. 1993). But that is because they presume the
Jewell instruction to be a correct statement of the law and, thus, apply the
Turner rule.